         Case 19-43230          Doc 39 Filed 02/11/20 Entered 02/11/20 08:14:19                    Desc BK
                                  Proceeding Memo - Large Page 1 of 1
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

Suite 300B
660 North Central Expressway
Plano, TX 75074

                                       Bankruptcy Proceeding No.: 19−43230
                                                   Chapter: 11
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Royal Transport Express, LLC
   429 Royal Oak
   Murphy, TX 75094
Social Security / Individual Taxpayer ID No.:

Employer Tax ID / Other nos.:
  47−3906312

PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 3/3/20 at 09:30 AM

to consider and act upon the following:

Final Hearing Set (RE: related document(s)28 Motion for Relief from Automatic Stay With Waiver of 30−Day
Hearing Requirement As To 2020 Kenworth with VIN ending in 2528 Filed by BMO Harris Bank (Attachments: # 1
Affidavit # 2 creditor matrix # 3 exhibits # 4 Proposed Order) filed by Creditor BMO Harris Bank). Hearing
scheduled for 3/3/2020 at 09:30 AM at Plano Bankruptcy Courtroom. (mb)

Dated: 2/11/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
